Russeli., J.
1. Section 603 of the Renal Code (1910) forbids the putting of an obstruction in any river, creek, or fresh-water drain, for the purpose of catching fish, unless at least 10 feet in. the case of rivers, and one-tliird of the main channel in the case of creeks, is left open for the free passage of the fish. The section excepts dams for milling or manufacturing purposes, but this exception does not render lawful the use of a fall trap in the tail-race below the mill wheel, where a mill-dam runs entirely across the main channel of a creek, except at the small space where the wheel is located.
2. The evidence was sufficient to authorize the jury to find that, while the creek in question had many prongs or channels, the defendant had unlawfully obstructed the main channel with a dam and fish trap.

Judgment affirmed.